Case 1:18-cv-03430-ELH Document 1 Filed 11/02/18 Page 1 of 2

lN THE UN|TED STATES DlSTRlCT COURT FOR MARYLAND

EN'\'ERED
FiLED»E-»#'“’ aece\v eD
L.ODGE --"'"°-.
ALE)<ANDERJ|GGETTS
' UC'( 2 9 'LUB
4152 cREerEiGHTs RoAD KAJ§%%.QMO§T;GOM
GLEF\KU TMAFNLA
BALT:MORE, MARYLAND 21215 v ST“‘°T °F °EP“W
a HEcei_vE
vs. P D
FiO SE
BALT\MORE cmr PoucE asPARTMENT NUV __ ,
3 2018
DETEcrivE DisNEY ciER,¢“_TBMMoRE

LT MICHAEL FRIES

guil/e#$‘/@D

SERVE ON

BALT|MORE C|TY LAW DEPARTMENT

100HoLLiDAYsT _r _, _ _ y _ .. _ . jr

_B'ALTIMORE, M/{RYLAND 212'6'2" "

l file this lawsuit against Dete`ctive Disney and Lt |Vlichael Fries of the'Baltimore City' Police
_Department for violating the U.S. Constitution. They violated the 4th amendment, Sth
amendment (cruel and unusual punishment)' and due process and depriving one of lifeJ
liberty,and property. On November 11th, 2013 police used a technology to illegally raid my
house and alleged phones . They said that the technology led them to 1216 N. Calhoun Street.
Once there they they allegedly.f.ound 4 phones vvhich were not used to commit the crime. (The
crime was telephone misuse and they said | made a call to a business saying there was a man
with a gun inside the business.) Once they found out that these 4 phones were not used to
commit the crimes their search should have ended. They didn't have a warrant for the phones or
my house. They never had a warrant to enter the technology into the phones. They shoufd have
went to a cell phone provider to enter the phone. They should have also had a warrant from a
judge to use the technology Atter they arrested me they took me to central bookings and
burglarized my house by going in my house a second time without a warrant while i was
arrested on November 12, 2013. They can ‘t go into someone house while they aren 't there. | cry
the fourth amendment was violated and | was subjected to cruel and unusual punishment and

l

n ev owner &Ym'°n‘"°°um

mem

Case 1:18-cv-03430-ELH Document 1 Filed 11/O2/18 Page 2 of 2

deprived of |ife, |iberty, and property. l am not filing this suit to be aquited of the charges but l
file this suit because the police had no right to raid my house

| am not filing this suit to be aquitted of the charges but l file this suit because the police had no
legal right to go in my house. | also am not filing a 1983 civil suit but | am filing a regular suit
because `of my rights being violatedl The Federa| Court is too uphold the constitution therefore
Hecl< rules shouldn't apply because l have not filed a 1983 civil suit. If this is taken as a 1983 civil
suit against my rights for my rights is to file a civii suit. Know that i am not challenging the
conviction lt is the job of this court to find out if my rights were violated no matter whether i
pleaded guilty or not. Whether or not you pleaded guilty or not constitutionai rights should not
be violated. i must add that on luiy 28th | pleaded guilty to telephone misuse and took three
years probation

Note: if this court is saying | took too long filing this case on November 13, 2013 l went to bail
review and l argued that the police broke the fourth amendment and the judge ordered me to
an evaluation at Spring Grove were | stayed for almost three years. So, l didn't have a fair trial
and was not allowed discovery. l was held in Spring Grove being told to plead guilty to a charge
where l was innocent Even the public defender l had at Spring Grove told me plead guilty and
had me stay at the hospital long because l didn't plead guilty.

l ask for damages of all kind this court can allow to make rne whole again for pain and suffering
and emotional distress l sufferred in my incarceration i lost time and money and was subjected
to cruel and unusual punishment The police showed intentional negiigence on their part for not
obtaining a warrant even if they had`a warrant to search the house they had no warrant to use
the technology.

RESPECTFULLV
ALEXANDER _ilGGE`|-|'S

10/23/18

 

